ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_01_EN.txt.                     557 	




                             DISSENTING OPINION OF PRESIDENT OWADA



                       With regret, I had to vote against the most cardinal section (subpara-
                    graph (B) (1)) in the operative part of the Order (para. 69). With a
                    view to clarifying my position as to why I had to vote against this most
                    cardinal part of the Order, I wish to state the reasons for my dissent in
                    this opinion attached to the main Order as follows :
                       1. A request for the indication of provisional measures is made by one
                    of the parties during the course of the proceedings in the main case as its
                    incidental proceedings. As such, the scope of the request and the jurisdic-
                    tion of the Court to deal with the request is limited by its very nature to
                    being incidental to the main case. The extent of competence of the Court
                    to deal with such a request and to indicate an order if it considers that
                    circumstances so require is to be determined by this fact, both in terms of
                    the scope of the measures that it can indicate and in terms of the jurisdic-
                    tion it has in indicating such measures.

                      2. It is my considered view that the present Order, where it indicates
                    that
                         “[b]oth Parties shall immediately withdraw their military personnel
                         currently present in the provisional demilitarized zone, as defined in
                         paragraph 62 of the present Order, and refrain from any military pres-
                         ence within that zone and from any armed activity directed at that
                         zone” (Order, para. 69 (B) (1) ; emphasis added),

                    goes beyond this limit inherent in this essential characteristic of the pro-
                    visional measures as being incidental to the main dispute.

                       3. The scope of the provisional measures that may be indicated by the
                    Court in the present proceedings and the jurisdiction to deal with the
                    request for provisional measures have their legal basis in the main case.
                    The main case brought by Cambodia before the Court is “a request for
                    interpretation of [the] Judgment [of the Court] of 15 June 1962 . . . in
                    which [the Court] decided the merits of the Temple of Preah Vihear case
                    between Cambodia and the Kingdom of Thailand” (Application, para. 1).
                    The present Order has found that it has jurisdiction to rule on the ques-
                    tion of interpretation, to the extent that, under Article 60 of the Statute
                    of the Court, “[i]n the event of dispute as to the meaning or scope of the
                    judgment, the Court shall construe it upon the request of any party”. This
                    is the basis of the jurisdiction of the Court for indicating provisional mea-
                    sures relating to the main case (Order, para. 21), which means that this

                    24




6 CIJ1023.indb 44                                                                                   18/06/13 10:38

                    558 	        request for interpretation (diss. op. owada)

                    defines the limit of the jurisdiction of the Court in indicating provisional
                    measures.
                       4. It is true that the Court “shall have the power to indicate, if it consid-
                    ers that circumstances so require, any provisional measures which ought to
                    be taken to preserve the respective rights of either party” (Statute of the
                    Court, Art. 41, para. 1 ; emphasis added). In the past case law of the Court,
                    the Court indeed has often indicated, proprio motu, to both of the parties to
                    withdraw their forces from the area in dispute or in conflict, “with a view to
                    preventing the aggravation or extension of the dispute whenever it
                    consider[ed] that circumstances so require” (Frontier Dispute (Burkina Faso/
                    Republic of Mali), Provisional Measures, Order of 10 January 1986,
                    I.C.J. Reports 1986, p. 9, para. 18).
                       5. Out of a total of some 40 Orders of the Court on the indication of
                    provisional measures, there are three cases in which this issue of with-
                    drawal of forces of the parties in the case in question came about and in
                    which the Court did in fact indicate provisional measures to order both of
                    the parties to the dispute to disengage their respective armed forces from
                    potential or actual armed conflict and to withdraw their respective forces
                    from a certain zone specified in the Order. They are :
                    (a) the case concerning Frontier Dispute (Burkina Faso/Republic of Mali),
                        Provisional Measures, Order of 10 January 1986, I.C.J. Reports 1986,
                        p. 12, para. 32 ;
                    (b) the case concerning Land and Maritime Boundary between Cameroon
                        and Nigeria (Cameroon v. Nigeria), Provisional Measures, Order of
                        15 March 1996, I.C.J. Reports 1996 (I), p. 24, para. 49 ; and
                    (c) the case concerning Certain Activities Carried Out by Nicaragua in the
                        Border Area (Costa Rica v. Nicaragua), Provisional Measures, Order
                        of 8 March 2011, I.C.J. Reports 2011 (I), pp. 27‑28, para. 86.
                      6. However, in the past cases, the Court indicated, as a provisional
                    measure pending the final outcome of the decision of the Court on the
                    merits in the main case, that : “[b]oth Governments should continue to
                    observe the ceasefire instituted by agreement between [the two parties]”
                    (Frontier Dispute (Burkina Faso/Republic of Mali), Provisional Measures,
                    Order of 10 January 1986, I.C.J. Reports 1986, p. 12, para. 32 1 (C) ;
                    emphasis added) ;
                         “[b]oth Governments should withdraw their armed forces to such
                         positions, or behind such lines, as may, within twenty days of the date
                         of the present Order, be determined by an agreement between those
                         Governments, it being understood that the terms of the troop with-
                         drawal will be laid down by the agreement in question and that, fail-
                         ing such agreement, the Chamber will itself indicate them by means
                         of an Order (ibid., para. 32 1 (D)) ;
                    or that
                         “[b]oth Parties should ensure that the presence of any armed forces

                    25




6 CIJ1023.indb 46                                                                                      18/06/13 10:38

                    559 	        request for interpretation (diss. op. owada)

                         in the Bakassi Peninsula does not extend beyond the positions in
                         which they were situated prior to 3 February 1996 (Land and Mari‑
                         time Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
                         Provisional Measures, Order of 15 March 1996, I.C.J. Reports
                         1996 (I), p. 24, para. 49 (3)) ;
                    or that
                         “[e]ach Party shall refrain from sending to, or maintaining in the dis‑
                         puted territory, including the caño, any personnel, whether civilian,
                         police or security” (Certain Activities Carried Out by Nicaragua in
                         the Border Area (Costa Rica v. Nicaragua), Order of 8 March 2011,
                         I.C.J. Reports 2011 (I), p. 27, para. 86 (1) ; emphasis added).

                        7. In none of these cases has the Court ever gone so far as to order the
                    parties to withdraw from a “provisional demilitarized zone” which is
                    devised artificially by the Court for the purposes of military disengage-
                    ment of the parties and which comprises part of the territories that indis-
                    putably belong to the sovereignty of one or the other of the parties, as it
                    is the case in the present situation.
                        8. I have no disagreement with the view of the Court adopted in this
                    Order that the Court has the power to indicate provisional measures,
                    which have the binding force upon the parties (LaGrand (Germany v.
                    United States of America), Judgment, I.C.J. Reports 2001, p. 506,
                    para. 109), provided that certain conditions under Article 41 of the
                    ­Statute, including the existence of prima facie jurisdiction to deal with
                     the case, are met. For this reason, I embrace the basic proposition of the
                     Court as developed in this Order, including its approach to indicate that
                     “[b]oth Parties shall immediately withdraw their military personnel cur-
                     rently present [in a certain specified zone],. . . and refrain from any mili-
                     tary presence within that zone and from any armed activity directed at
                     that zone” (Order, para. 69 (B) (1)), on the condition that that specified
                     zone is defined and delimited in a manner consistent with the principle of
                     sovereignty of the parties involved and with the extent of the jurisdiction
                     of the Court as conferred upon it in the specific context of the present case.
                        9. What I cannot accept, with great regret, is the way in which the
                     Court has decided in an artificial manner to demarcate this “provisional
                     demilitarized zone” without legitimate justification.
                        What is demarcated in paragraph 62 of the Order for the purpose of
                     setting up a “provisional demilitarized zone” is in my view devoid of legal
                     justification, intruding as it does into part of the territories which indis-
                     putably belong to the sovereignty of one or the other of the Parties. In
                     this sense, what this Order prescribes by way of establishing this “provi-
                     sional demilitarized zone” is qualitatively different as a legal régime from
                     all the other examples that I have referred to above, inasmuch as in all the
                     other precedents that I have cited, what the Court prescribed was to ask
                     the parties to withdraw from the areas the sovereignty of which was being

                    26




6 CIJ1023.indb 48                                                                                     18/06/13 10:38

                    560 	        request for interpretation (diss. op. owada)

                    contested — the areas that constituted the very subject of the dispute in
                    issue. In such a situation where, pending the outcome of the final determi-
                    nation of the Court, the issue of to whom this piece of disputed territory
                    in question belongs is unclear, it is not just reasonable but also clearly
                    within the power and jurisdiction of the Court to indicate to the parties
                    such provisional measures as to disengage their forces only in relation to
                    this disputed piece of territory. By contrast, the present situation is differ-
                    ent in nature. The Court is ordering, with binding force, that each of the
                    Parties be compelled to withdraw its forces from a certain portion of its
                    own territory, even if on a provisional basis, over which no one disputes
                    that it has an unfettered sovereignty to exercise.
                       10. In my view, this clearly goes beyond the power of the Court in rela-
                    tion to the indication of provisional measures under the Statute and the
                    jurisdiction conferred upon the Court with regard to the indication of
                    provisional measures of protection.
                       11. The legal situation would be quite different, if such provisional
                    measures were taken by the Security Council under Chapter VII of the
                    United Nations Charter “[i]n order to prevent an aggravation of the situ-
                    ation” (Charter, Art. 40). The Security Council is expressly empowered to
                    take such “provisional measures” under the Charter, for the specific pur-
                    pose referred to in its Article 40. The International Court of Justice is not
                    the Security Council ; the Court is not empowered by its Statute, nor
                    authorized by the United Nations, to take measures, even on a provi-
                    sional basis, which would encroach upon the sovereignty of a State with-
                    out its consent, either explicit or implicit, even with the best of intentions.
                       12. I have no doubt whatsoever that the Court has acted in the present
                    case with the best of intentions, emanating from its serious concern that
                    the situation on the ground involved in the case, if unattended, would
                    bring about a real risk of irreparable prejudice which is present and immi‑
                    nent.
                       Indeed, the Order specifically refers to this concern that there is a real
                    risk
                         “[that] the area of the Temple of Preah Vihear has been the scene of
                         armed clashes between the Parties . . . ; [that] the Court has already
                         found that such clashes may reoccur ; [and that] it is for the Court to
                         ensure, in the context of these proceedings, that no irreparable dam-
                         age is caused to persons or property in that area pending the delivery
                         of its Judgment on the request for interpretation” (para. 61).

                      13. I share all these concerns of the Court. That is why I am in agree-
                    ment with the Order, to the extent that it indicates the establishment of
                    some “provisional demilitarized zone” compatible with its competence
                    and jurisdiction, as a mechanism for preventing this real risk from becom-
                    ing a reality. However, this has to be done within the legitimate compe-
                    tence of the Court as the court of law.


                    27




6 CIJ1023.indb 50                                                                                     18/06/13 10:38

                    561 	        request for interpretation (diss. op. owada)

                       14. One view that may be advanced in favour of the establishment of
                    this quadrangular zone artificially drawn on the map rather than the more
                    classical exclusion zone based on the disputed territory is that given the
                    unique geomorphological characteristic of the terrain involved, the demili-
                    tarization of the territory in dispute between the Parties may be extremely
                    difficult, if not impossible, to enforce, whereas this artificially created
                    demilitarization zone takes into account the specific topographical fea-
                    tures of the area and is therefore more amenable to effective enforcement.
                       15. While I accept that rationale, I find it difficult to believe that the
                    approach of the proposed zone will be easier to implement — not to
                    enforce — than the approach based on the “territory in dispute” (see
                    paragraph 9 of this opinion). What appears to be reasonable on the map
                    may not necessarily be reasonable from the viewpoint of implementation
                    on the ground. To my mind, what is at issue in this situation is not the
                    question of enforcement of the demilitarized zone by a third party author-
                    ity, but the feasibility of implementation of the demilitarized zone by the
                    Parties. My own view is that as long as the Parties are willing to imple-
                    ment the Order of the Court — and there is no reason to think other-
                    wise — the respective boundaries as claimed by each of the Parties as its
                    own are well known to each of the Parties and easy to implement and
                    observe the injunction prescribed by the Court on demilitarization,
                    whereas the artificial line of demarcation to designate the provisional
                    demilitarization zone may be clear on the map but it may turn out to be
                    difficult for the Parties to implement.
                       16. In the final analysis, what in my view ensures the adherence of the
                    Parties to the provisional measures prescribed by the Court is not the
                    enforceability of the decision, but rather the legitimacy and persuasive-
                    ness based on the reasonableness of the proposition given by the Court.
                    From this point of view, it is regrettable that this quadrangular zone
                    includes more of the territory of one Party under its undisputed sover-
                    eignty than that of the other Party, although this imbalance may be
                    wholly explicable and understandable when account is taken of the geo-
                    morphological characteristics of the terrain. It is earnestly hoped that this
                    solution indicated by the Court will not lead to a misunderstanding of the
                    intention of the Court in creating a provisional demilitarization zone.

                                                                   (Signed) Hisashi Owada.




                    28




6 CIJ1023.indb 52                                                                                   18/06/13 10:38

